Citation Nr: 0407163	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  94-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.C.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to June 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision by 
the Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in July 
1997 and January 2001 when it was remanded for additional 
development.

In March 1994, a hearing before the undersigned Veterans Law 
Judge was held at the RO.  A transcript of this hearing is of 
record.

The Board notes that in a written statements received by the 
RO, including in January 2001, the veteran withdrew the issue 
of entitlement to service connection for back disability as 
secondary to service-connected right knee disability from 
appellate status.  38 C.F.R. § 20.204.

By a January 2001 statement, the veteran raised the issue of 
entitlement to service connection for fibromyalgia.  By 
numerous other statements in the record, the veteran has 
raised claims for service connection for various other 
disabilities, including seizure disorder, psychiatric 
disorder, sarcoidosis and osteoarthritis.  Since these issues 
have not been developed for appellate review, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All appropriate notification action has been accomplished 
with regard to the veteran's claim, and all available 
evidence and information necessary to substantiate the 
veteran's claim have been obtained.

2.  In an unappealed rating decision of July 1992, it was 
determined that slight recurrent subluxation or lateral 
instability of the veteran's right knee existed when the 
veteran entered active duty.

3.  The veteran's right knee disability is currently rated 20 
percent disabling based on the presence of severe recurrent 
subluxation or lateral instability.

4.  In addition to the above impairment, the veteran's right 
knee disability is manifested by arthritis with limitation of 
flexion that does not more nearly approximate limitation to 
30 degrees than limitation to 45 degrees; there is no 
limitation of extension of the veteran's right knee.


CONCLUSION OF LAW

The veteran's service-connected right knee disability 
warrants a 20 percent rating on the basis of instability and 
subluxation and a separate 10 percent rating on the basis of 
traumatic arthritis with limitation of motion.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.322, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the claim for an increased rating for right 
knee disability, the Board finds that there has been 
substantial compliance with the VCAA and the implementing 
regulations.  The Board notes that a substantially complete 
application for an increased rating was received in March 
1993, prior to the enactment of the VCAA.  By letter dated in 
March 2001, well after a rating action was promulgated, the 
RO provided notice to the veteran as required by the VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  

In the case at hand, the Board notes that the veteran was 
provided every opportunity to submit evidence, and to attend 
a hearing at the RO before a hearing officer or before a 
Veterans Law Judge at the RO or in Washington, D.C.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  

Moreover, all pertinent, available evidence has been obtained 
and the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any additional evidence or information that could 
be obtained to substantiate the claim, nor has either 
requested that the Board remand for further development this 
claim that has been pending for more than 10 years and 
remanded on two prior occasions.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

Factual Background

Historically, the Board notes that in a rating decision dated 
in July 1992, the RO implemented a Board decision granting 
service connection for right knee disability on the basis of 
aggravation.  The RO assigned a 20 percent rating under 
Diagnostic Code 5257, on the basis that the disability was 30 
percent disabling currently (severe recurrent subluxation or 
lateral instability) and 10 percent disabling (slight 
recurrent subluxation or lateral instability) prior to the 
veteran's entrance onto active duty.  The veteran did not 
appeal this decision.

Subsequently, in March 1993, the veteran submitted a claim 
for an increased rating, stating that his right knee 
disability had increased in severity and required medical 
treatment.  In support of his claim, the veteran submitted 
private treatment records dated in 1992 and 1993 that note 
his complaints of right knee pain.

VA outpatient treatment records dated in 1993 note that the 
veteran continued to be seen for complaints of right knee 
pain.  A March 1993 MRI revealed that although the anterior 
cruciate ligament (ACL) was poorly seen, there was a high 
probability that it was torn.  A small amount of fluid was 
seen in the joint space.

A May 1993 VA examination report notes that the veteran was 
scheduled for an ACL reconstruction to the right knee the 
following month.  Upon examination, range of motion of the 
right knee was from 0 degrees of extension to 140 degrees of 
flexion.  There was no evidence of posterior, medial, 
lateral, or rotatory instability in the knee.  There was 
slight synovial thickening; there was no patellar 
apprehension.  There was a slight anterior Grade I/Grade VI 
anterior instability, negative Lachman's signs, negative 
lateral pivot shift and negative McMurray's signs.  
Neurovascular examination was normal.  X-rays of the right 
knee were within normal limits.  

In June 1993, the veteran underwent right ACL reconstruction.  
VA hospitalization records note that he had no postoperative 
problems and tolerated crutch training well.  The diagnosis 
on discharge in June 1993 was recurrent right ACL 
insufficiency.  The veteran was scheduled for physical 
therapy.

In November 1993, while attending her husband's physical 
therapy session, the veteran's wife stated that the veteran 
never used his crutches or knee brace at home; however, he 
made a point to use both his brace and his crutches when 
attending physical therapy.  The examiner noted that the 
veteran was able to ride an exercise bike with no resistance 
for 7 minutes.  Improvement in the right knee was noted.

In February 1994, the RO assigned a temporary total 
evaluation for the veteran's right knee disability from June 
14, 1993, until September 30, 1993.  Thereafter, a 20 percent 
rating was restored effective October 1, 1993.

During the March 1994 hearing before the Board, the veteran 
complained of difficulty walking, bending, stooping and 
kneeling.  

An August 1995 VA examination report notes the veteran's 
complaints of an unstable right knee that tended to give out.  
He also complained of pain and recurrent swelling in the 
right knee.  The examiner noted that the veteran wore a knee 
brace.  Examination of the right knee revealed that there was 
evidence of surgery with a well-healed surgical scar.  There 
was minimal swelling of knee and the quadriceps muscle was 
slightly wasted.  The knee showed some valgus deformity with 
instability from the mediolateral direction.  Drawer and the 
Lachman's tests were positive.  The range of motion of the 
right knee was from 0 degrees of extension to 125 degrees of 
flexion.  X-rays of the right knee showed status post-
ligament reconstruction surgery.  The diagnoses included 
status post-right knee cruciate ligament reconstruction with 
instability.

VA outpatient treatment records note that the veteran was 
seen in December 1997 with complaints of pain in his right 
knee.  He reported that he was walking down stairs, while not 
wearing his knee brace, when his right knee began to "pop."  
Examination revealed tenderness and decreased range of 
motion.  No effusion was noted.  The diagnostic impression 
was recurrent patellar dislocation and possible relapse of 
tendon injury.  The veteran's knee was placed in an 
immobilizer and he was referred for an orthopedic evaluation. 

An April 1998 VA examination report notes that the veteran 
reporting falling down the stairs in December 1997.  He was 
not wearing his knee brace at the time.  He denied any 
buckling or giving-way in his knee; rather, he indicated that 
he twisted his knee, which caused him to fall and re-injure 
his knee.  The veteran indicated that he usually wore a knee 
brace because his right knee was unstable.  He reported some 
soreness and some swelling.  Upon examination, the range of 
motion was from 0 degrees of extension to 140 degrees of 
flexion.  There was a Grade III laxity of the MCL.  There was 
Grade I/VI ACL laxity without instability.  The cruciate 
ligament appeared to be intact.  McMurray's test was 
negative.  There was no patellofemoral grating, apprehension, 
or deformity.  Slight synovial thickening was noted.  There 
was no effusion.  MRI of the right knee revealed old repair 
of ACL with only partial graft remaining.  There was no 
significant degenerative joint disease.  The examiner stated 
that the veteran was employable.

September 2001 VA X-rays of the right knee revealed: a 
metallic screw in the intercondyle region; hypertrophic 
spurring arising from the distal femur and the medial and 
lateral aspects of the tibial plateau; slight lateral 
displacement of the patella; a calcific density at the medial 
aspect of the distal femur; and mild narrowing of the lateral 
joint space.

A July 22, 2002, VA examination report notes the veteran's 
complaints of right knee pain and instability.  The veteran 
reported that he was unemployed and had been awarded Social 
Security disability benefits.  Upon examination, the veteran 
was able to tiptoe without any complaints; however, squatting 
was limited due to complaints of pain.  The right knee was 
normally aligned.  There was no swelling, deformity, 
tenderness, or effusion.  Active range of motion was from 0 
degrees of extension to 120 degrees of flexion without any 
pain; passive range of motion was from 0 degrees of extension 
to 130 degrees of flexion with complaints of pain at the end 
of the motion.  The loss of motion was 10 degrees and was due 
to the structural condition of the knee rather than pain.  
Power against varying resistance was good.  There was mild 
medial ligament looseness.  Abduction strain opened up the 
medial side of the joint.  Anteroposterior movement was 
stable.  Lachman's test was negative and the patellar 
condition was normal.  X-rays of the right knee revealed 
evidence of arthritis on the lateral side with status post-
surgery for the ACL.  The examiner stated that the right knee 
joint was currently stable with adequate range of motion.  
There was no evidence of instability or subluxation except 
that there was minor looseness of the MCL.  The examiner 
stated:

My assessment for the extent of pain in 
[the veteran's] right knee is minimal.  I 
cannot give any opinion on additional 
limits on functional ability during 
flare-ups.  It is my opinion that purely 
on the basis of service connected 
disability with regard to his right knee, 
the veteran has the ability to work. 

An August 2002 VA outpatient treatment record notes that the 
veteran's right knee had 95 percent range of motion to 
flexion, no fluctuance of the patella, mild effusion and pain 
to the lateral sides of the tibial plateau.  There was no 
joint laxity or tenderness of collateral ligaments to 
varus/valgus stress. 

Additional evidence of record includes medical records relied 
upon by the Social Security Administration (SSA) in various 
determinations with regard to the veteran.  The medical 
records relied upon by SSA in its various determinations 
include records previously considered by the RO, as noted 
above, and records pertaining to disabilities not herein at 
issue.  

Analysis

The veteran contends that he is entitled to a rating greater 
than 20 percent for his right knee disability.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected right knee disability is 
currently evaluated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5257, which provide that a 10 percent 
rating requires slight recurrent subluxation or lateral 
instability, a 20 percent rating requires moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
requires severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

As noted above, it was determined in the unappealed rating 
decision of July 1992 that the level of disability existing 
prior to the veteran's entrance onto active duty was 10 
percent.  This 10 percent must be deducted from the current 
level of disability.  See 38 C.F.R. § 3.322.  Therefore, the 
currently assigned evaluation of 20 percent (30 percent less 
10 percent) is the maximum allowable evaluation under 
Diagnostic Code 5257. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003). However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97.  VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (August 14, 1998).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Flexion of a leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg to 10 degrees warrants a 10 
percent rating, extension limited to 15 degrees warrants a 20 
percent rating, and extension limited to 20 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The evidence of record confirms the presence of arthritis of 
the right knee and some limitation of motion.  For instance, 
at the most recent VA examination in July 2002, the examiner 
stated that motion of the veteran's right knee beyond 130 
degrees was precluded due to the structural condition of the 
knee.  Therefore, the Board finds that the veteran is 
entitled to a separate 10 percent evaluation for arthritis 
with limitation of motion.

However, there is no objective evidence of limitation of 
motion that more nearly approximates the criteria for a 20 
percent evaluation than those for a 10 percent evaluation.  A 
VA examination report dated in May 1993 notes full range of 
motion in the right knee.  On subsequent VA examinations, the 
veteran repeatedly demonstrated full right knee extension and 
full or nearly full right knee flexion on examination.  

Moreover, the most recent (July 2002) VA examination report 
notes that the veteran had full, painless motion from 0 to 
120 degrees, and that there was no objective evidence of 
pain.  Power against varying resistance was good and any 
limitation of motion due to flare-ups could not be 
quantified.  The Board notes that while the veteran has 
specifically alleged pain as being the significant symptom he 
experiences, a July 2002 VA examiner characterized any pain 
as "minimal."  Thus, it is clear that even when all 
pertinent disability factors are considered, the limitation 
of motion of the veteran's right knee does not warrant a 
rating in excess of 10 percent.  

The Board has also considered whether there is any other 
schedular basis for awarding a higher evaluation for the 
components of the service-connected right knee disability, 
but has found none.

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
right knee disability, and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluations.  Moreover, there is no other indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations, to include the separate 10 percent 
evaluation granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The Board having determined that the veteran's service-
connected right knee disability warrants separate evaluations 
of 20 percent on the basis of recurrent subluxation or 
lateral instability and 10 percent on the basis of arthritis 
with limitation of motion, the appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



